                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


EXMARK MANUFACTURING COMPANY
INC.,
                                                             8:10CV187
                    Plaintiff,

      vs.                                             AMENDED JUDGMENT

BRIGGS & STRATTON CORPORATION,

                    Defendant.


      Pursuant to the jury’s verdict (Filing No. 914), the Memorandum and Order entered on

December 21, 2018 (Filing No. 920), and the Order entered on this date,

      IT IS ORDERED THAT:

      1.     Judgment is hereby entered in favor of plaintiff Exmark Manufacturing Company,

Inc., and against defendant Briggs and Stratton Corporation, for compensatory damages in the

amount of $14,380,062.24, together with prejudgment interest in the amount of $5,964,111.00,

plus postjudgment interest from and after December 19, 2018, at the legal rate pursuant to 28

U.S.C. § 1961(a).

      2      Judgment is hereby entered in favor of plaintiff Exmark Manufacturing Company,

Inc., and against defendant Briggs and Stratton Corporation for enhanced damages under 35

U.S.C. § 284 in the additional amount of $14,380,062.24, plus postjudgment interest from and

after December 19, 2018, at the legal rate pursuant to 28 U.S.C. § 1961(a), together with

taxable costs.

      Dated this 15th day of April 2019.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
